Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Machida (U.S. Pub. No. 2014/0340286) discloses a head-up display (Machida, image display device 100, Figure 1) comprising:
a plurality of displays (Machida, image forming devices 111A and 11B, Figure 2) having a plurality of pixels (Machida, The liquid crystal display device 151 includes a plurality (for example, 640x480) of pixels (liquid crystal cells) arranged in a 2D matrix. Figure 1, ¶ [0210]) and configured to emit lights from each of the plurality of pixels (Machida, the image forming device 111 is the first embodiment of an image forming device, which has a plurality of pixels arranged in a 2D matrix.  Specifically, the image forming device 111 includes a reflective spatial light modulating device 150 and a light source 153 formed by LEDs that emits white light. Figure 2, ¶ [0210]);
a plurality of collimators configured to receive the lights emitted from each pixel of the plurality of pixels of the plurality of displays and output collimated lights by collimating the lights (Machida, light is output from the optical system (the parallel light output optical system or collimating optical system) 112 through the ; As shown in figure 1 of Machida, each eye of the image display device has a collimating optical system 112.
a diffractive optical element (Machida, light guide plate 121, Figure 1) configured to receive the collimated lights from the plurality of collimators, diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the plurality of collimators, emit the collimated lights at angles substantially equal to respective angles at which the collimated lights are incident to the diffractive optical element, respectively, and generate a virtual image by the collimated lights emitted from the diffractive optical element (Machida, In the first deflecting unit 130, the parallel light incident on the light guide plate 121 is reflected (or diffracted) so that the parallel light incident on the light guide plate 121 is totally reflected inside the light guide plate 121.  On the other hand, in the second deflecting unit 140, the parallel light propagating through the inside of the light guide plate 121 according to total reflection is reflected (or diffracted) a plurality of times, and output toward the pupil 21 of the observer in a state of parallel light from the light guide plate 121. Figure 1, ¶ [0207]),
As shown by Machida, the external incident light, which is directed through the dimmer 700, is in the same direction as the collimated light directed by the second deflecting unit 140 toward the pupil 21.
Seesselberg (U.S. Pub. No. 2010/0134534) teaches a display unit and method wherein the collimated lights are incident to the diffractive optical element on a first side of the diffractive optical element, proceed in the diffractive optical element, and emit from a second side of the diffractive optical element that is opposite to the first side in a substantially same direction as the collimated lights incident to the diffractive optical element (Seesselberg, the first beam path 13 extends from the imaging element 2 through the liquid crystal element 3 and the collimation lens 4 and meets the diffractive injection element 8 which diffracts a desired diffraction order to the left (as seen in FIG. 1) in such a way that the light is guided by internal total reflection in the planar plate 6 up to the first extraction element 10 which extracts the light in the direction towards the right eye RA out of the planar plate 6. Figure 1, ¶ [0036]) (Seesselberg, In the second beam path 14, the light of imaging element 2 passes through the liquid crystal element 3 and the collimation lens 4 and the λ/2 plate 5 and is diffracted by means of the diffractive injection element 8 to the right (as seen in FIG. 1) in such a way that it is guided in the planar plate 6 by means of internal total reflection up to the second extraction element 11 from which it is extract from the planar plate 6 in the direction towards the left eye LA. Figure 1, ¶ [0037]). As shown in figure 1 of Seesselberg, the collimated light enter one side of the planar plate 6 and exit another side of the planar plate at substantially the same direction.
The combination of Machida and Seesselberg, teaches the image projecting display in a central location between the eyes on the other side of the diffractive element.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Machida’s image forming devices to include Seesselberg’s image projecting display unit because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Machida’s image forming devices and 
Thus, Machida, as modified by Seesselberg, teaches the image projecting display unit projecting light through the diffractive element to the eyes.
Machida, as modified by Seesselberg, does not expressly teach diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the plurality of collimators,
Additional prior art of Upatnieks (U.S. Patent No. 4,711,512) teaches a CRT 108 which produces light upward through gratings in the glass plate 114 to present to the user on the other side of the glass plate (Upatnieks, Figure 1).  However, Upatnieks does not teach the plurality of collimators as required and a combination of Upatnieks and Machida is not reasonable as Machida teaches a head mounted display which cannot reasonable combine with the CRT projection of Upatnieks.
Additional prior art of Robbins (U.S. Pub. No. 2015/0035744) teaches a head mounted display which produces light through a prism to direct it toward each of the user’s eyes (Robbins, Figure 5A).  This light propagates downward through the prism. 
Thus, no prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-7, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 8, Machida (U.S. Pub. No. 2014/0340286) discloses a head-up display (Machida, image display device 100, Figure 1) comprising:
a display (Machida, image forming devices 111A and 11B, Figure 2) having a plurality of pixels (Machida, The liquid crystal display device 151 includes a plurality (for example, 640x480) of pixels (liquid crystal cells) arranged in a 2D matrix. Figure 1, ¶ [0210]) and configured to emit lights from each of the plurality of pixels (Machida, the image forming device 111 is the first embodiment of an image forming device, which has a plurality of pixels arranged in a 2D matrix.  Specifically, the image forming device 111 includes a reflective spatial light modulating device 150 and a light source 153 formed by LEDs that emits white light. Figure 2, ¶ [0210]);
a collimator configured to receive the lights emitted from each pixel of the plurality of pixels of the display and output collimated lights by collimating the lights (Machida, light is output from the optical system (the parallel light output optical system or collimating optical system) 112 through the opening portion. Figure 1, ¶ ; As shown in figure 1 of Machida, each eye of the image display device has a collimating optical system 112.
a diffractive optical element (Machida, light guide plate 121, Figure 1)  configured to receive the collimated lights from the collimator, diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the collimator, emit the collimated lights at angles substantially equal to respective angles at which the collimated lights are incident to the diffractive optical element, respectively, and generate a virtual image by the collimated lights emitted from the diffractive optical element (Machida, In the first deflecting unit 130, the parallel light incident on the light guide plate 121 is reflected (or diffracted) so that the parallel light incident on the light guide plate 121 is totally reflected inside the light guide plate 121.  On the other hand, in the second deflecting unit 140, the parallel light propagating through the inside of the light guide plate 121 according to total reflection is reflected (or diffracted) a plurality of times, and output toward the pupil 21 of the observer in a state of parallel light from the light guide plate 121. Figure 1, ¶ [0207]),
wherein the diffractive optical element comprises a light incidence surface (Machida, first deflecting unit 130, Figure 1) and a light emission surface (Machida, second deflecting unit 1140, Figure 1),
wherein at least one of the light incidence surface and the light emission surface is a curved surface (Machida, The shape of the light guide plate is not limited to a flat plate, but may be curved. ¶ [0143]), As shown in figure 1 of Machida, the first and second deflecting units 130 and 140 are within the light guide plate 121.
wherein the curved surface is convex toward a direction away from the collimator (Machida, The shape of the light guide plate is not limited to a flat plate, but may be curved. ¶ [0143]). As shown in figure 1 of Machida, the light guide plate 121 is directed to provide the image away from the collimating optical system and to the user. 
As shown by Machida, the external incident light, which is directed through the dimmer 700, is in the same direction as the collimated light directed by the second deflecting unit 140 toward the pupil 21.
Seesselberg (U.S. Pub. No. 2010/0134534) teaches a display unit and method wherein the collimated lights are incident to the diffractive optical element on a first side of the diffractive optical element, proceed in the diffractive optical element, and emit from a second side of the diffractive optical element that is opposite to the first side in a substantially same direction as the collimated lights incident to the diffractive optical element (Seesselberg, the first beam path 13 extends from the imaging element 2 through the liquid crystal element 3 and the collimation lens 4 and meets the diffractive injection element 8 which diffracts a desired diffraction order to the left (as seen in FIG. 1) in such a way that the light is guided by internal total reflection in the planar plate 6 up to the first extraction element 10 which extracts the light in the direction towards the right eye RA out of the planar plate 6. Figure 1, ¶ [0036]) (Seesselberg, In the second beam path 14, the light of imaging element 2 passes through the liquid crystal element 3 and the collimation lens 4 and the λ/2 plate 5 and is diffracted by means of the diffractive injection element 8 to the right (as seen in FIG. 1) in such a way that it is guided in the planar plate 6 by means of internal total reflection up to the second extraction element 11 from which it is extract . As shown in figure 1 of Seesselberg, the collimated light enter one side of the planar plate 6 and exit another side of the planar plate at substantially the same direction.
The combination of Machida and Seesselberg, teaches the image projecting display in a central location between the eyes on the other side of the diffractive element.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Machida’s image forming devices to include Seesselberg’s image projecting display unit because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Machida’s image forming devices and Seesselberg’s image projecting display unit perform the same general and predictable function, the predictable function being projecting an image display for each of the user’s eyes through a diffractive element. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Machida’s image forming devices by replacing it with Seesselberg’s image projecting display unit. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Machida, as modified by Seesselberg, teaches the image projecting display unit projecting light through the diffractive element to the eyes.
diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the collimator,
Additional prior art of Upatnieks (U.S. Patent No. 4,711,512) teaches a CRT 108 which produces light upward through gratings in the glass plate 114 to present to the user on the other side of the glass plate (Upatnieks, Figure 1).  However, a combination of Upatnieks and Machida is not reasonable as Machida teaches a head mounted display which cannot reasonable combine with the CRT projection of Upatnieks.
Additional prior art of Robbins (U.S. Pub. No. 2015/0035744) teaches a head mounted display which produces light through a prism to direct it toward each of the user’s eyes (Robbins, Figure 5A).  This light propagates downward through the prism. However, Robbins does not reasonably teach the other limitations which require the “angles substantially equal” for the emission and receiving the light as Robbins teaches the light entering from a steep angle and exiting from a horizontal angle (Robbins, 5A). Therefore, Robbins does not reasonably teach the limitations.
Thus, no prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 9-12, these claims are allowable as they depend upon allowable independent claim 8.

As to independent claim 13, Machida (U.S. Pub. No. 2014/0340286) discloses a head-up display (Machida, image display device 100, Figure 10) comprising:
a display (Machida, image forming device 211 with light source 251, Figure 10) having a plurality of pixels and configured to emit lights from each of the plurality of pixels (Machida, the parallel light is reflected by a total-reflection mirror 256, converted into a kind of two-dimensional image by undergoing horizontal scanning and vertical scanning by the scanning unit 253 that includes an MEMS in which a micro-mirror is set to be freely rotatable in a two-dimensional direction to scan the incident parallel light in a two-dimensional manner, and thereby virtual pixels (the number of pixels can be, for example, the same as in Embodiment 1) are generated. Figure 10, ¶ [0228]);
a collimator (Machida, collimating optical system 252, Figure 10) configured to receive the lights emitted from each pixel of the plurality of pixels of the display and output collimated lights by collimating the lights (Machida, the parallel light is reflected by a total-reflection mirror 256, converted into a kind of two-dimensional image by undergoing horizontal scanning and vertical scanning by the scanning unit 253 that includes an MEMS in which a micro-mirror is set to be freely rotatable in a two-dimensional direction to scan the incident parallel light in a two-dimensional manner, and thereby virtual pixels (the number of pixels can be, for example, the same as in Embodiment 1) are generated. Figure 10, ¶ [0228]); 
a diffractive optical element (Machida, light guide plate 121, Figure 10)  configured to receive the collimated lights from the collimator, diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the collimator, emit the collimated lights at angles substantially equal to respective angles at which the collimated lights are incident to the diffractive optical element (Machida, total reflection angle θ, Figure 10), respectively, and generate a virtual image by the collimated lights emitted from the diffractive optical element (Machida, In the first deflecting unit 130, the parallel light incident on the light guide plate 121 is reflected (or diffracted) so that the parallel light incident on the light guide plate 121 is totally reflected inside the light guide plate 121.  On the other hand, in the second deflecting unit 140, the parallel light propagating through the inside of the light guide plate 121 according to total reflection is reflected (or diffracted) a plurality of times, and output toward the pupil 21 of the observer in a state of parallel light from the light guide plate 121. Figure 10, ¶ [0207]); As shown in figure 10 of Machida, the light is reflected off at the angle θ to emit the light to the user.
a beam steering apparatus (Machida, scanning unit 253, Figure 10) disposed between the collimator and the diffractive optical element, wherein the beam steering apparatus is configured to adjust directions of the collimated lights output from the collimator (Machida, [0224] Embodiment 6 is a modification of Embodiments 1 to 5.  As in a conceptual diagram of the image display device 200 of a display device (a head mounted type display) of Embodiment 6 shown in FIG. 10, an image forming device 211 is configured to be an image forming device of a second configuration in Embodiment 6.  In other words, the image forming device includes a light source 251 and a scanning unit 253 that scans parallel light output from the light source 251. Figure 10, ¶ [0224]) (Machida, the parallel light is reflected by a total-reflection mirror 256, converted into a kind of two-dimensional image by undergoing horizontal scanning and vertical scanning by the scanning unit 253 that includes an .
As shown by Machida, the external incident light, which is directed through the dimmer 700, is in the same direction as the collimated light directed by the second deflecting unit 140 toward the pupil 21.
Seesselberg (U.S. Pub. No. 2010/0134534) teaches a display unit and method wherein the collimated lights are incident to the diffractive optical element on a first side of the diffractive optical element, proceed in the diffractive optical element, and emit from a second side of the diffractive optical element that is opposite to the first side in a substantially same direction as the collimated lights incident to the diffractive optical element (Seesselberg, the first beam path 13 extends from the imaging element 2 through the liquid crystal element 3 and the collimation lens 4 and meets the diffractive injection element 8 which diffracts a desired diffraction order to the left (as seen in FIG. 1) in such a way that the light is guided by internal total reflection in the planar plate 6 up to the first extraction element 10 which extracts the light in the direction towards the right eye RA out of the planar plate 6. Figure 1, ¶ [0036]) (Seesselberg, In the second beam path 14, the light of imaging element 2 passes through the liquid crystal element 3 and the collimation lens 4 and the λ/2 plate 5 and is diffracted by means of the diffractive injection element 8 to the right (as seen in FIG. 1) in such a way that it is guided in the planar plate 6 by means of internal total reflection up to the second extraction element 11 from which it is extract . As shown in figure 1 of Seesselberg, the collimated light enter one side of the planar plate 6 and exit another side of the planar plate at substantially the same direction.
The combination of Machida and Seesselberg, teaches the image projecting display in a central location between the eyes on the other side of the diffractive element.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Machida’s image forming devices to include Seesselberg’s image projecting display unit because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Machida’s image forming devices and Seesselberg’s image projecting display unit perform the same general and predictable function, the predictable function being projecting an image display for each of the user’s eyes through a diffractive element. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Machida’s image forming devices by replacing it with Seesselberg’s image projecting display unit. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Machida, as modified by Seesselberg, teaches the image projecting display unit projecting light through the diffractive element to the eyes.
diffract the collimated lights to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the collimator,
Additional prior art of Upatnieks (U.S. Patent No. 4,711,512) teaches a CRT 108 which produces light upward through gratings in the glass plate 114 to present to the user on the other side of the glass plate (Upatnieks, Figure 1).  However, a combination of Upatnieks and Machida is not reasonable as Machida teaches a head mounted display which cannot reasonable combine with the CRT projection of Upatnieks.
Additional prior art of Robbins (U.S. Pub. No. 2015/0035744) teaches a head mounted display which produces light through a prism to direct it toward each of the user’s eyes (Robbins, Figure 5A).  This light propagates downward through the prism. However, Robbins does not reasonably teach the other limitations which require the “angles substantially equal” for the emission and receiving the light as Robbins teaches the light entering from a steep angle and exiting from a horizontal angle (Robbins, 5A). Therefore, Robbins does not reasonably teach the limitations.
Thus, no prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 14-18, these claims are allowable as they depend upon allowable independent claim 13.

As to independent claim 19, Machida (U.S. Pub. No. 2014/0340286) discloses a head-up display (Machida, image display device 100, Figure 10) comprising:
a display (Machida, image forming device 211 with light source 251, Figure 10) having a plurality of pixels and configured to emit lights from each of the plurality of pixels (Machida, the parallel light is reflected by a total-reflection mirror 256, converted into a kind of two-dimensional image by undergoing horizontal scanning and vertical scanning by the scanning unit 253 that includes an MEMS in which a micro-mirror is set to be freely rotatable in a two-dimensional direction to scan the incident parallel light in a two-dimensional manner, and thereby virtual pixels (the number of pixels can be, for example, the same as in Embodiment 1) are generated. Figure 10, ¶ [0228]);
a first collimator (Machida, collimating optical system 252, Figure 10) disposed in front of the display and configured to receive the light emitted from each pixel of the plurality of pixels of the display and output first light (Machida, the parallel light is reflected by a total-reflection mirror 256, converted into a kind of two-dimensional image by undergoing horizontal scanning and vertical scanning by the scanning unit 253 that includes an MEMS in which a micro-mirror is set to be freely rotatable in a two-dimensional direction to scan the incident parallel light in a two-dimensional manner, and thereby virtual pixels (the number of pixels can be, for example, the same as in Embodiment 1) are generated. Figure 10, ¶ [0228]);
a second collimator (Machida, relay optical system 254, Figure 10) configured to receive the first light output from the first collimator and output collimated light by collimating the first light; As shown in figure 10 of Machida, the relay optical system 254 receives the light from the collimating optical system 252 and outputs the light to the light guide plate 121.
a diffractive optical element (Machida, light guide plate 121, Figure 10) configured to receive the collimated light from the second collimator, diffract the collimated light to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the second collimator, emit the collimated light at an angle substantially equal to an angle at which the collimated light is incident to the diffractive optical element (Machida, total reflection angle θ, Figure 10), and generate a virtual image by the collimated light emitted from the diffractive optical element (Machida, In the first deflecting unit 130, the parallel light incident on the light guide plate 121 is reflected (or diffracted) so that the parallel light incident on the light guide plate 121 is totally reflected inside the light guide plate 121.  On the other hand, in the second deflecting unit 140, the parallel light propagating through the inside of the light guide plate 121 according to total reflection is reflected (or diffracted) a plurality of times, and output toward the pupil 21 of the observer in a state of parallel light from the light guide plate 121. Figure 10, ¶ [0207]); As shown in figure 10 of Machida, the light is reflected off at the angle θ to emit the light to the user.
As shown by Machida, the external incident light, which is directed through the dimmer 700, is in the same direction as the collimated light directed by the second deflecting unit 140 toward the pupil 21.
Seesselberg (U.S. Pub. No. 2010/0134534) teaches a display unit and method wherein the collimated lights are incident to the diffractive optical element on a first side of the diffractive optical element, proceed in the diffractive optical element, and emit from a second side of the diffractive optical element that is opposite to the first side in a substantially same direction as the collimated lights incident to the diffractive optical element (Seesselberg, the first beam path 13 extends from the imaging element 2 through the liquid crystal element 3 and the collimation lens 4 and meets the diffractive injection element 8 which diffracts a desired diffraction order to the left (as seen in FIG. 1) in such a way that the light is guided by internal total reflection in the planar plate 6 up to the first extraction element 10 which extracts the light in the direction towards the right eye RA out of the planar plate 6. Figure 1, ¶ [0036]) (Seesselberg, In the second beam path 14, the light of imaging element 2 passes through the liquid crystal element 3 and the collimation lens 4 and the λ/2 plate 5 and is diffracted by means of the diffractive injection element 8 to the right (as seen in FIG. 1) in such a way that it is guided in the planar plate 6 by means of internal total reflection up to the second extraction element 11 from which it is extract from the planar plate 6 in the direction towards the left eye LA. Figure 1, ¶ [0037]). As shown in figure 1 of Seesselberg, the collimated light enter one side of the planar plate 6 and exit another side of the planar plate at substantially the same direction.
The combination of Machida and Seesselberg, teaches the image projecting display in a central location between the eyes on the other side of the diffractive element.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Machida’s image forming devices to include Seesselberg’s image projecting display unit because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Machida’s image forming devices and Seesselberg’s image projecting display unit perform the same general and predictable 
Thus, Machida, as modified by Seesselberg, teaches the image projecting display unit projecting light through the diffractive element to the eyes.
	As to claim 20, Machida, as modified by Seesselberg, teaches the head-up display wherein a distance between the first collimator and the display is less than a focal distance of the first collimator (Machida, To generate parallel light, the image forming device 111 (more specifically, the liquid crystal display device 151) is disposed at a place (position) of a focal distance of the optical system 112. ¶ [0210]) (Machida, At the same time as adjustment of the convergence angle, the optical system 112 or 254 may be constituted by a liquid lens so that, for example, the focus of the optical system 112 or 254 is on the point "A" of FIG. 19, in other words, the focal distance of the optical system 112 or 254 is changeable. ¶ [0422]).
Machida, as modified by Seesselberg, does not expressly teach diffract the collimated light to proceed in an upward or downward direction with respect to a plane in which the collimated lights propagate from the second collimator, 

Additional prior art of Robbins (U.S. Pub. No. 2015/0035744) teaches a head mounted display which produces light through a prism to direct it toward each of the user’s eyes (Robbins, Figure 5A).  This light propagates downward through the prism. However, Robbins does not reasonably teach the other limitations which require the “angles substantially equal” for the emission and receiving the light as Robbins teaches the light entering from a steep angle and exiting from a horizontal angle (Robbins, 5A). Therefore, Robbins does not reasonably teach the limitations.
Thus, no prior art teaches, alone or in combination, the cited limitations.

As to dependent claim 20, this claim is allowable as it depends upon allowable independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.